Citation Nr: 0832603	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-39 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as a knee condition.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1982.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 2006 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims entitlement to service connection for a 
right knee disability.  He contends that he injured the knee 
in service and has had pain ever since.

Service medical records show that in June 1981, the veteran 
fell while running, injuring the right knee.  He was given 
bandages to apply to abrasions on the right knee.  He was 
instructed to refrain from running, bending, and marching for 
five days.  In July 1982, the veteran sought treatment for 
the right knee, reporting that he had experienced constant 
pain in his right knee for the past two months.  Right knee 
examination was within normal limits except for subjective 
problems and a very slight trace of entrapment.  A diagnosis 
of a bony deformity on the anterior aspect of the lower right 
leg was assigned.  

In September 1982, the veteran sought treatment for swelling 
and tenderness in his right knee.  He was diagnosed as having 
a sprained right knee and instructed to refrain from running 
and deep knee bends for 72 hours.  In October 1982, the 
veteran sought treatment for pain when bending his right knee 
and was instructed to undergo hot soaks.  No separation 
medical examination was administered and, therefore, no 
diagnosis of a right knee disorder was made at discharge.  

In January 2006, the veteran sought VA treatment for pain in 
his right knee.  He related that he had experienced for the 
past 20 years associated with the June 1981 fall from running 
while in service.  No diagnosis was made, but the VA 
physician reported that the physical findings suggested 
degenerative changes.  The VA physician ordered an X-ray of 
the veteran's right knee.  There is no record, however, of 
the X-ray or of any subsequent treatment. 

A few VA medical records have been associated with the claims 
file.  However, it is not clear whether there are additional 
VA records available.  All private and VA medical treatment 
records should be obtained.  See Dunn v. West, 11 Vet. App. 
462, 467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992). 

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to the claim 
that have not already been associated with the record.  The 
veteran is competent to testify as to the presence of 
observable symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  His testimony that he has experienced 
chronic right knee pain may be considered an indication that 
the current disability may be associated with his service in 
light of the service medical records showing multiple 
complaints of right knee pain.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Consequently, this claim must also be 
remanded for additional development of the medical record, to 
include VA examination if found necessary after all other 
evidence discussed in this Remand has been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
non-VA medical care providers who treated 
the veteran for a right knee disorder or 
right knee pain since December 1982.  
After securing the necessary release, the 
RO should attempt to obtain these records.

2.  Obtain all pertinent VA treatment 
records since service, including any X-ray 
reports that may have been generated in or 
after January 2006.  In particular, the 
veteran should be asked whether he was 
treated at any VA facility proximate to 
his service, and any VA records prior to 
August 2005 not yet of record should be 
obtained.

3.  The veteran should be advised of the 
types of alternative evidence which might 
assist him to substantiate the claim, 
including, but not limited to, statements 
from employers, employment records 
reflecting complaints of right knee pain, 
a right knee disorder, or time lost from 
work due to right knee complaints, 
statements from former fellow employees, 
or others who may have observed relevant 
symptoms, reports of examinations for 
insurance purposes, and the like.

4.  After obtaining the private and VA 
treatment records, schedule the veteran 
for an orthopedic examination to determine 
the nature and etiology of any right knee 
disorder.  The examiner should have the 
claims folder made available to him/her 
for review before the examination.  Obtain 
a complete history for trauma to the right 
knee, both in and after service.  For any 
right knee disorder diagnosed, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the disorder is a result of the veteran's 
military service.  The examiner should 
also attempt to reconcile whether there is 
any current bony abnormality in the 
veteran's knees as it pertains to the 
service treatment the veteran received in 
July 1982, and if so, determine the 
etiology of that abnormality.  For each 
opinion rendered, provide a complete 
rationale.

5.  After completion of the development 
requested to the extent possible, review 
the record, and consider all evidence that 
has been submitted in this case since it 
was last certified for appellate review.  
If any benefit sought on appeal remains 
denied, furnish the veteran a supplemental 
statement of the case and provide an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



